EXHIBIT 10.22

 

FORM OF SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (“Agreement”) is being made by the undersigned (the
“Purchaser”) with Vertical Health Solutions, Inc. d/b/a OnPoint Medical
Diagnostics, a Florida corporation (the “Company”) in connection with the
Purchaser’s subscription to acquire securities to be issued by the Company if
this Agreement is accepted by the Company.

 

WHEREAS, the Company is offering, in a private placement transaction (the
“Offering”) pursuant to Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), units (the “Units”), with each Unit
comprised of one share of the Company’s common stock, $0.001 par value per share
(the “Shares” or “Common Stock”) and a five-year warrant (the “Warrants”) to
purchase 0.5 of a share of Common Stock (the “Warrant Shares”), at an exercise
price of $2.00 per share;

 

WHEREAS, the price for such Units in the Offering is $1.00 per Unit; and

 

WHEREAS, Purchaser desires to purchase the number of Units set forth on the
signature page hereof.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1. Subscription.

 

(a) Purchaser, intending to be legally bound, hereby agrees to purchase the
number of Units set forth on the signature page at a purchase price of $1.00 per
Unit. This subscription is submitted in accordance with and subject to the terms
and conditions described in this Subscription Agreement, and the Confidential
Private Placement Memorandum dated October 31, 2011, as amended or supplemented
from time to time, including all documents incorporated by reference therein and
all attachments, schedules and exhibits thereto (the “Memorandum”), relating to
the Offering of a maximum of 5,000,000 Units ($5,000,000) (the “Maximum
Amount”). We do not intend to issue fractional shares and, as a result, the
Units will be offered in increments of two Units.

(b) The terms of the Offering are more completely described in the Memorandum
and such terms are incorporated herein in their entirety. Certain capitalized
terms used, but not otherwise defined herein, shall have the respective meanings
provided in the Memorandum. The Placement agent is _________________(“AGENT”).

2. Payment. Contemporaneous with the delivery of this Agreement, the Purchaser
will submit a check payable to “Private Bank Minnesota – OnPoint Diagnostics” (*
or wire funds) in the full amount of the purchase price of the Units being
subscribed for to the following address:

____________________

____________________

____________________

 

*if wiring funds, please wire to:

____________________

____________________

____________________

 

Purchaser has indicated on the signature page if such payment is made by wire
transfer or by delivery of a check.

3. Deposit of Funds. All payments made by wire transfer as provided in Section 2
hereof shall be received by Private Bank Minnesota, as escrow agent (the “Escrow
Agent”) in an escrow account (the “Escrow Account”). The Units will be offered
until the earlier of the date upon which all the Units are sold or until January
17, 2012, which date may be extended up to an additional 60 days at the election
of the Company (the “Offering Deadline”). In the event that the Company does not
accept the subscription contemplated by this Agreement, at the Company’s
request, the Escrow Agent, will refund all of the Purchaser’s subscription
funds, without interest thereon or deduction therefrom, and terminate the
Offering.

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for the Units, in whole or in part, notwithstanding prior
receipt of this Agreement or of the Purchaser’s payment of the subscription
price. The Company shall not have any obligation hereunder until the Company
shall execute this Agreement indicating its acceptance. If Purchaser’s
subscription is rejected in whole, or the Offering is terminated, all funds
received from the Purchaser will be returned without interest, penalty, expense
or deduction, and this Agreement shall thereafter be of no further force or
effect. If Purchaser’s subscription is rejected in part, the funds for the
rejected portion of such subscription will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement will continue in
full force and effect to the extent such subscription was accepted. In addition,
this Subscription Agreement may be revoked, canceled or terminated by the
Purchaser at any time prior to the Closing of the subscribed for Units.

5. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

(a) Neither the offer nor the sale of the Shares, the Warrants or the Warrant
Shares are registered under the Securities Act, or any state securities laws.
The Purchaser understands that the offering and sale of the Shares and Warrants
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement;

(b) The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Memorandum and all other documents requested by the Purchaser or
its Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Subscription
Agreement;

(c) Neither the Securities and Exchange Commission (the “Commission”) nor any
state securities commission has approved the Units to be issued by the Company
or Warrant Shares, or passed upon or endorsed the merits of the Offering or
confirmed the accuracy or determined the adequacy of the Memorandum. The
Memorandum has not been reviewed by any Federal, state or other regulatory
authority;

(d) All documents, records, and books pertaining to the investment in the Units
(including, without limitation, the Memorandum) have been made available for
inspection by the Purchaser and its Advisors, if any;

(e) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in the Memorandum or as contained in documents so furnished
to the Purchaser or its Advisors, if any, by the Company in writing;

(f) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Units and is not
subscribing for Units and did not become aware of the offering of the Units
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally;

(g) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent as described in the
Memorandum or as otherwise described in the Memorandum);

(h) The Purchaser, either alone or together with its Advisor(s), if any, have
such knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable them to utilize the
information made available to them in connection with the offering of the Units
to evaluate the merits and risks of an investment in the Units and the Company
and to make an informed investment decision with respect thereto;

(i) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Units, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisors;

(j) The Purchaser is acquiring the Units solely for such Purchaser’s own account
for investment and not with a view to resale or distribution thereof, in whole
or in part. The Purchaser has no agreement or arrangement, formal or informal,
with any person to sell or transfer all or any of the Shares or the Warrant
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement;

(k) The purchase of the Units represents high risk capital and the Purchaser is
able to afford an investment in a speculative venture having the risks and
objectives of the Company. The Purchaser must bear the substantial economic
risks of the investment in the Units indefinitely because none of the securities
included in the Units may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends shall be
placed on the securities included in the Units to the effect that they have not
been registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company’s stock books. Stop
transfer instructions will be placed with the transfer agent of the securities
constituting the Units. The Company has agreed that purchasers of the Units will
have, with respect to the Units and the shares of Common Stock underlying the
Warrants, the registration rights described in the Registration Rights Agreement
in the form annexed to the Memorandum. Notwithstanding such registration rights,
it is not anticipated that there will be any market for resale of the Shares,
the Warrants or the Warrant Shares, and such securities will not be freely
transferable at any time in the foreseeable future;

(l) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Units, shares of Common Stock contained in the Shares, the
Warrants or the Warrant Shares for an indefinite period of time;

(m) The Purchaser is aware that an investment in the Units involves a number of
very significant risks and has carefully read and considered the matters set
forth in the Memorandum and, in particular, the matters under the caption “Risk
Factors” therein, and, in particular, acknowledges that such risks may
materially adversely affect the Company’s results of operations and future
prospects;

(n) The Purchaser is an “accredited investor” as that term is defined in
Regulation D under the Securities Act, and has truthfully and accurately
completed the Accredited Investor Certification contained herein;

(o) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Units, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

(p) The Purchaser and its Advisors, if any, have had a reasonable opportunity to
ask questions of, and receive answers from, the Company, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Memorandum and all documents received or reviewed
in connection with the purchase of the Units and have had the opportunity to
have representatives of the Company provide them with such additional
information regarding the terms and conditions of this particular investment and
the financial condition, results of operations, business and prospects of the
Company deemed relevant by the Purchaser or its Advisors, if any, and all such
requested information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, has been
provided by the Company in writing to the full satisfaction of the Purchaser and
its Advisors, if any;

(q) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or is furnishing herewith to the Company or
AGENT is complete and accurate and may be relied upon by the Company in
determining the availability of an exemption from registration under Federal and
state securities laws in connection with the offering of securities as described
in the Memorandum. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and AGENT immediately
upon the occurrence of any change therein occurring prior to the Company’s
issuance of the securities contained in the Units;

(r) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in public companies and, in
particular, public companies traded on the over-the-counter market. The
Purchaser has a sufficient net worth to sustain a loss of its entire investment
in the Company in the event such a loss should occur. The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Units will not cause such commitment to become excessive. This investment
is a suitable one for the Purchaser;

(s) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;

(t) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the Memorandum were prepared by the Company in good
faith, but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;

(u) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Units which are in any way inconsistent with the
information contained in the Memorandum;

(v) Within five days after receipt of a request from the Company or AGENT, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company or AGENT is subject;

(w) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY
OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

(x) The Purchaser acknowledges that neither the Units nor the Warrants have been
recommended by any Federal or state securities commission or regulatory
authority. In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this Subscription Agreement. Any
representation to the contrary is a criminal offense. The Shares issued by the
Company, the Warrants and the Warrant Shares, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act, and the applicable state securities laws,
pursuant to registration or exemption therefrom. Investors should be aware that
they will be required to bear the financial risks of this investment for an
indefinite period of time; and

(y) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates.

6. Representations and Warranties of the Company.

(a) The Company hereby acknowledges, represents, warrants, and agrees as
follows:

                                                       (i)                   
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. The Company is duly qualified
to transact business as a foreign corporation and is in good standing under the
laws of each jurisdiction where the location of its properties or the conduct of
its business makes such qualification necessary, except where the failure to be
so qualified would not, or could not reasonably be expected to, have a material
adverse effect on the (i) assets, liabilities, results of operations, condition
(financial or otherwise), business or business prospects of the Company or (ii)
ability of the Company to perform its obligations under this Agreement
(“Material Adverse Effect”).

                                                     (ii)                    The
execution, delivery and performance of this Agreement by the Company has been
duly approved by the Company’s Board of Directors. The Shares, Warrants and
Warrant Shares have been or will be duly and validly authorized and, when issued
in accordance with the terms hereof, will be duly and validly issued, fully paid
and non-assessable.

                                                   (iii)                    The
Company has all requisite corporate power and authority to conduct its business
as presently conducted and as proposed to be conducted, to enter into and
perform its obligations under this Agreement. This Agreement constitutes the
valid and binding obligations of the Company, enforceable against the Company in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the rights of creditors generally and to general equitable principles
and the availability of specific performance.

                                                    (iv)                    The
execution and delivery of, or performance by, the Company under this Agreement
does not conflict with any term or provision of, or will result in the creation
or imposition of, any lien, charge or other encumbrance upon any of the assets
of the Company under, any other agreement or other instrument to which the
Company is a party or by which the Company or its assets is bound, or any term
of the charter or by-laws of the Company, or any license, permit, statute, rule
or regulation applicable to the Company or any of its assets, or any judgment,
decree, or order of any court or governmental body having jurisdiction over the
Company except as same would not have a Material Adverse Effect.

                                                     (v)                    No
consent, authorization or filing of or with any federal court or government
authority of the United States is required in connection with the consummation
of the transactions contemplated herein, except for required filings with the
Commission and applicable “Blue Sky” or state securities commissions relating
specifically to the Offering.

                                                    (vi)                    The
Memorandum, and any amendments or supplements thereto, as of the date of any
such amendment or supplement thereto, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

                                                  (vii)                    The
Company has authorized and outstanding the capital stock of the Company as set
forth in the Memorandum as of the date set forth therein. All outstanding shares
of capital stock of the Company are duly authorized, validly issued and
outstanding, fully paid and non-assessable. Except as set forth in the
Memorandum or in its most recent filings with the Commission: (i) there are no
outstanding options, warrants or other rights permitting or requiring the
Company or others to purchase or acquire any shares of capital stock or other
equity securities of the Company or to pay any dividend or make any other
distribution in respect thereof; (ii) there are no securities issued or
outstanding which are convertible into or exchangeable for shares of capital
stock or other equity securities of the Company and there are no contracts,
commitments or understandings to which the Company is a party, whether or not in
writing, to issue or grant any such option, warrant, right or convertible or
exchangeable security; (iii) no shares of stock or other securities of the
Company are reserved for issuance for any purpose; (iv) there are no voting
trusts or other contracts, commitments, understandings, arrangements or
restrictions of any kind to which the Company is a party with respect to the
ownership, voting or transfer of shares of stock or other securities of the
Company, including without limitation, any preemptive rights, rights of first
refusal, proxies or similar rights and (v) no person holds a right to require
the Company to register any securities of the Company under the Securities Act
or to participate in any such registration.

                                                (viii)                    The
financial statements, together with the related notes, of the Company included
in the Memorandum present fairly in all material respects the financial position
of the Company as of the respective dates specified and the results of its
operations and cash flow for the respective periods covered thereby.

                                                    (ix)                    The
conduct of business by the Company as presently and proposed to be conducted is
not subject to continuing oversight, supervision, regulation or examination by
any governmental official or body of the United States or any other jurisdiction
wherein the Company conducts or proposes to conduct such business, except as
described in the Memorandum and except such regulation as is applicable to
commercial enterprises generally. Except as described in the Memorandum, the
Company has complied with all applicable laws, regulations, judgments, decrees
or orders of any court or governmental agency or entity except where the failure
to so comply would not have a Material Adverse Effect and has obtained all
requisite licenses, permits and other governmental authorizations to conduct its
business as presently conducted, except to the extent the failure to so obtain
could not reasonably be expected to have a Material Adverse Effect. The Company
has not received any notice of any violation of, or noncompliance with, any
federal, state, local or foreign laws, ordinances, regulations and orders
(including, without limitation, those relating to environmental protection,
occupational safety and health, federal securities laws, equal employment
opportunity, consumer protection, credit reporting, "truth-in-lending", and
warranties and trade practices) applicable to its business, the violation of, or
non-compliance with, which would have a Material Adverse Effect, and the Company
knows of no facts or set of circumstances which would give rise to such a
notice.

                                                     (x)                   
Except as set forth in the Memorandum or in its most recent filings with the
Commission, no default by the Company or, to the knowledge of the Company, any
other party exists in the due performance under any of the agreements referred
to in the Memorandum to which the Company is a party or to which any of its
assets are subject, other than defaults that could not reasonably be expected to
have a Material Adverse Effect.

                                                    (xi)                   
Except as set forth in the Memorandum or in its most recent filings with the
Commission, there are no actions, suits, claims, hearings or proceedings pending
before any court or governmental authority or, to the knowledge of the Company,
threatened, against the Company, or involving its assets or any of its officers
or directors (in their capacity as such) which, if determined adversely to the
Company or such officer or director, could not reasonably be expected to have a
Material Adverse Effect.

                                                  (xii)                   
Subsequent to the respective dates as of which information is given in the
Memorandum, except as may otherwise be set forth in the Memorandum, there has
been no: (i) material adverse change in the financial condition of the Company;
(ii) damage, loss or destruction, whether or not covered by insurance, with
respect to any material asset or property of the Company; or (iii) agreement to
permit any of the foregoing.

7. Binding Effect. If the Purchaser is more than one person, the obligations of
the Purchaser hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

8. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

9. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 9). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

10. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Shares issued by the Company, the Warrants or
the Warrant Shares shall be made only in accordance with all applicable laws.

11. Applicable Law. This Agreement shall be governed by and construed under the
laws of the State of Minnesota as applied to agreements among Minnesota
residents entered into and to be performed entirely within Minnesota. Each of
the parties hereto (1) agree that any legal suit, action or proceeding arising
out of or relating to this Agreement shall be instituted exclusively in the
state or federal courts of Minnesota, (2) waive any objection which the Company
may have now or hereafter to the venue of any such suit, action or proceeding,
and (3) irrevocably consent to the jurisdiction in the state or federal courts
of Minnesota in any such suit, action or proceeding. Each of the parties hereto
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the state or federal
courts of Minnesota and agree that service of process upon it mailed by
certified mail to its address shall be deemed in every respect effective service
of process upon it, in any such suit, action or proceeding. THE PARTIES HERETO
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.

12. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from registration of the
offer and sale of the Units from applicable Federal and state securities laws.

13. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

14. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.

15. Miscellaneous.

(a) This Subscription Agreement, together with the Warrants, if any, and the
Registration Rights Agreement, constitute the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

(b) Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the Units.

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

16. Registration Rights. If this Agreement is accepted, the Purchaser will be a
beneficiary of the Registration Rights Agreement pertaining to the issuance by
the Company of the Units to subscribers pursuant to the Memorandum. Accordingly,
pursuant to the terms and conditions of this Agreement and such related
agreements, it is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth herein, shall constitute agreement to be bound
by the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate, but related agreement, were separately
signed.

 

[REMAINDER OF THIS PAGE IS BLANK]

 

[ACCREDITED INVESTOR CERTIFICATION AND SIGNATURE PAGE FOLLOWS]

 
 

 

ACCREDITED INVESTOR CERTIFICATION



For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):



Initial _______ I certify that I have a net worth in excess of $1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse (exclusive of the equity value in the primary residence of such
individual or spouse).1

Initial _______ I certify that I have had an annual gross income for the past
two years of at least $200,000 (or $300,000 jointly with my spouse) and expect
my income (or joint income, as appropriate) to reach the same level in the
current year.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company.

Initial _______ The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

Initial _______ The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

Initial _______ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

Initial _______ The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.

Initial _______ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

Initial _______ The undersigned certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.

Initial _______ The undersigned certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

Initial _______ The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

Initial _______ The undersigned certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, as amended, or a registered
investment company.

 

1 The value of a person’s primary residence must be excluded and, pending
implementation of certain changes to the SEC’s rules, the related amount of
indebtedness secured by the primary residence up to its fair market value may
also be excluded. Indebtedness secured by the residence in excess of the value
of the home should be considered a liability and deducted from an investor’s net
worth.  

 

 
 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of _______________ Units at a price
of $1.00 per Unit

 

Purchaser is sending subscription payment by:

¨    Mail to the Placement Agent

¨    Wire transfer to the Escrow Agent

 

Purchaser’s election to participate in the Minnesota Angel Tax Credit Program:

 

¨    Purchaser elects to participate and has advised the Placement Agent of such
election

¨    Purchaser elects not to participate

 

If the Purchaser is an INDIVIDUAL, or INDIVIDUALS purchasing

as JOINT TENANTS, or as TENANTS IN COMMON:

 

____________________________ ______________________________

Print Name(s) of Purchaser(s) Social Security Number(s)

 

___________________________ ______________________________

Signature of Purchaser Signature of Additional Purchaser

 

____________________________ ______________________________

Date Address

 

Ownership to be: ¨ individual ¨ Tenants in Common ¨ Joint Tenants with rights of
survivorship

 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

____________________________ ______________________________

Name of Partnership, Federal Taxpayer

Corporation, Limited Identification Number

Liability Company or Trust

 

By:_________________________ ______________________________

Name: State of Organization

Title:

 

____________________________ ______________________________

Date Address

 

 

VERTICAL HEALTH SOLUTIONS, INC. d/b/a ONPOINT MEDICAL DIAGNOSTICS

 

By: ________________________________

Name:

Title:

 



